The defendant was indicted for a violation of the prohibition law. There were three counts in the bill, upon which the jury returned a general verdict, finding the defendant guilty. Judgment. Appeal by defendant.
The defendant moved in this Court for a new trial, on the ground of newly discovered evidence; but it has often been held that a new trial will not be awarded in a criminal action on this ground. S. v. Jenkins,182 N.C. 818.
There was sufficient evidence to justify the verdict, and the defendant's motion to dismiss as in case of nonsuit was properly overruled.S. v. Carlson, 171 N.C. 823.
No particular formula is prescribed for the definition of a reasonable doubt, and no error is pointed out in his Honor's charge.
We find
No error.